t c memo united_states tax_court kent maerki and kathleen turner petitioners v commissioner of internal revenue respondent docket no filed date kevin j mirch for petitioners david w sorensen for respondent memorandum opinion ruwe judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and continued the issues for decision are whether petitioners underreported gross_income in the amount of dollar_figure whether petitioners are entitled to deduct dollar_figure for expenses which they claimed on schedule c for a business known as the registry whether petitioners are entitled to deduct dollar_figure for expenses which they claimed on schedule c for a business known as express network technologies ent and whether petitioners are liable for the addition_to_tax pursuant to sec_6651 some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in scottsdale arizona during the year in issue petitioners were married and they filed a joint_return for that year for convenience we will combine our findings_of_fact and opinion with respect to each of the issues presented respondent's determination is presumed correct and petitioner sec_1 continued all rule references are to the tax_court rules_of_practice and procedure 2respondent's notice_of_deficiency disallowed dollar_figure respondent concedes that dollar_figure in claimed education expenses was erroneously disallowed twice 3respondent also determined that petitioners had overstated their income by the amount of dollar_figure on their schedule c for a business known as fiduciary administrative services trust fast petitioners do not contest this adjustment bear the burden of proving otherwise rule a 290_us_111 issue underreported gross_income respondent determined that petitioners failed to report income from the following sources arizona state lottery winnings dollar_figure interest from valley bank of nevada big_number dividend from the franklin fund big_number dividend from dreyfus worldwide mm fund dividend from american capital growth dividend from value line fund increase to income big_number petitioners do not seriously dispute the fact that they received and failed to report these amounts however in an attempt to offset this unreported income petitioners contend that they erroneously reported a dollar_figure loan as income on their schedule c for the registry the registry was a business operated by mr maerki hereinafter referred to as petitioner whose purpose was to raise capital and do consulting work for other businesses petitioner was the only witness who testified at trial he testified that dollar_figure had been borrowed and produced a printout of his computerized records showing a dollar_figure deposit to the registry account with the description equipment loan other income petitioners produced no other corroborating evidence of the transaction such as loan documents in answer to his attorney's questions concerning whether he overreported income by this amount petitioner stated if this was put on the tax_return which i understand it was we overstated it yes based on the record before us petitioners have not met their burden_of_proof to show that they erroneously reported dollar_figure in loan proceeds as gross_receipts issue schedule c expenses for the registry on the schedule c for the registry petitioners deducted expenses of over dollar_figure respondent has disallowed dollar_figure of those schedule c deductions respondent disallowed dollar_figure which was deducted as employee_benefits on petitioners' schedule c for the registry petitioner agreed at trial that he had no substantiation for dollar_figure of this amount of the remaining amount petitioners claim they are entitled to deduct dollar_figure for medical_expenses dollar_figure for child care and dollar_figure for travel reimbursement medical_expenses paid as part of an employee_benefit_plan can be deducted as a business_expense sec_1_162-10 income_tax regs of the medical_expenses claimed as a busine sec_4on brief petitioners argue that they actually understated employee_benefits expenses because they failed to take depreciation on a vehicle they purchased for dollar_figure this depreciation was allegedly not claimed on their return and therefore was not part of the disallowed deduction petitioners' evidence falls far short of showing that the vehicle was used in their business so as to entitle them to a depreciation deduction that was not claimed previously deduction by petitioners all but dollar_figure was spent for medical services for petitioners petitioners have not proven that an employee plan existed for the registry except for petitioner's conclusory testimony that a plan existed there is no evidence of such a plan or its terms of coverage medical_expenses are normally considered to be personal and an employer's payment of medical_expenses for employees would normally constitute taxable_income sec_105 provides for the exclusion of employer-paid medical_expenses if certain conditions are met however even if some type of plan did exist petitioners have not established or even argued that it would meet the conditions of sec_105 we sustain respondent's disallowance of the claimed medical_expenses petitioner testified that the dollar_figure of child care expenses deducted as employee_benefits was paid for the care of petitioners' child petitioners provided checks for child care totaling only dollar_figure such expenses would normally be considered personal and an employer's payment of its employees' child care expenses would normally be includable in the employees' taxable_income sec_129 provides an exception for qualified dependent care programs petitioners have neither proven nor argued that their situation meets the requirements of sec_5petitioners elected the standard_deduction on their return and therefore make no claim for an itemized_deduction under sec_213 we sustain respondent's disallowance of the deduction for child care expenses petitioner testified that dollar_figure of the amount claimed as employee_benefits was a reimbursement to petitioner kathleen turner for travel_expenses she incurred as a member of the board_of directors for crystal communications a client of the registry petitioners produced a dollar_figure check payable to ms turner there was no explanation on the check and petitioners produced no other documentation showing the nature of the alleged travel petitioners did not explain why this was classified as an employee benefit rather than a travel expense nor have they shown that the dollar_figure expense was not included in the dollar_figure of travel_expenses allowed as a deduction on the schedule c for the registry petitioners have failed to prove entitlement to the dollar_figure deduction on schedule c for the registry petitioners claimed a deduction for other expenses in the amount of dollar_figure which respondent also disallowed these other expenses included expenses for bank charges of dollar_figure seminars education of dollar_figure dues of dollar_figure business_gifts of dollar_figure casual labor of dollar_figure and other in the amount of dollar_figure with respect to the portion of bank charges related to credit cards petitioner testified that he used credit cards in his name for both business and personal affairs with respect to bank charges related to an escrow account petitioner testified that they related to an escrow account that was opened for a client petitioners produced no records showing which portion of the bank charges for credit cards related to business or personal matters nor did they produce any records to show the nature of the escrow account and related charges petitioners have not shown that they are entitled to a business deduction for these bank charges the education expenses deducted were paid to lamson college apparently for petitioner kathleen turner petitioner testified that he required his wife to take courses that would help her perform services for the business except for petitioner's testimony at trial no evidence was produced to show that the expenditures incurred for education were ordinary and necessary business_expenses of the registry petitioners failed to produce any documents to show which specific courses were taken or the nature of the courses and petitioner kathleen turner did not testify petitioners have failed to carry their burden of showing that respondent's determination is incorrect with respect to the disallowance of the deduction for dues petitioners provided copies of checks that appear to be for various magazines periodicals and other publications petitioner testified that some of these checks were for magazines needed for business purposes petitioner testified that a portion of the amount deducted for dues also included advertisements in at least four magazines and or periodicals petitioners have not shown that these alleged advertising expenses were not included in amounts already allowed for advertising the schedule c for the registry shows a separate deduction for advertising in the amount of dollar_figure petitioner also testified that a portion of the expenses for dues consisted of payments to united cable for cable television petitioner testified that approximately one-third of petitioners' house was used for business and that the cable television service was provided for the whole house based on this we are unable to determine what portion if any of the cable television costs might be applicable to the business of the registry petitioner also testified that a portion of the expenses for dues consisted of payments for supplies even though on the schedule c for the registry petitioners deducted dollar_figure for supplies again petitioners have not shown that these amounts were not included in the deduction allowed for supplies on schedule c petitioners have failed to establish their entitlement to the claimed dues deduction with respect to the deductions for gifts petitioners produced a check for dollar_figure which indicates on its face that it was for godiva chocolates this was recorded on the business records as a gift and petitioner testified that it was for a gift to one of the registry's customers we hold that petitioners have established that the dollar_figure was a deductible business_expense with respect to dollar_figure claimed as a labor expense petitioners produced seven canceled checks to lorraine s whipps each in the amount of dollar_figure the dates of these checks indicated that they were issued approximately every weeks from september to date the records of the registry record these checks as contract wages and petitioner testified that they were paid for miscellaneous labor for the business we hold that petitioners have established that these items were deductible expenses with respect to the other expenses claimed in the amount of dollar_figure petitioners now apparently claim that dollar_figure of this amount actually represents trust preparation fees which should have been claimed on the schedule c for ent rather than the schedule c for the registry petitioner testified that he operated ent and that ent did business consulting living_trust and also was involved in starting a couple of other businesses a legal preparation services business and some others the checks making up the dollar_figure were all drawn on ent's account petitioner gave no explanation of how checks drawn on ent's account were deducted as expenses of the registry nor is it clear whether or not these amounts were already deducted on ent's schedule c there was no other documentation such as invoices or contracts presented showing the nature and purpose of these payments petitioners again simply failed to prove entitlement to the deductions claimed petitioners appear to argue that the remainder of the other expenses was interest of dollar_figure paid on a home equity loan petitioner testified that the loan proceeds from this loan were used in his business but he provided no supporting documents to establish this we also find it curious that a deduction for dollar_figure of alleged business_interest would be buried in a dollar_figure business deduction classified as other when the schedule c provides a specific line for interest deductions in any event based on the record before us petitioners have failed to prove entitlement to a business deduction for interest issue education expenses on schedule c for ent on the schedule c for ent petitioners deducted expenses of over dollar_figure respondent has disallowed dollar_figure of those schedule c deductions petitioners claimed a deduction for education expenses on the schedule c for ent in the amount of dollar_figure petitioner testified that dollar_figure of this amount was attributable to the cost of a training seminar for jon palmieri an ent employee petitioners produced a canceled check to the estate plan that indicates it was for training for mr palmieri the profit and loss statement for ent for the year ended date 6petitioners presumably could have elected to deduct this interest as an itemized_deduction instead they elected to use the standard_deduction shows total expenses for education in the amount of dollar_figure in her brief respondent notes the fact that this statement shows only dollar_figure--rather than the dollar_figure--that petitioners claimed on the schedule c for ent respondent argues that this shows that the other items of education expenses should be disallowed but respondent makes no argument on brief that specifically addresses the dollar_figure amount based on the record before us we hold that petitioners are entitled to a dollar_figure education expense deduction with respect to ent petitioner testified that the claimed education expenses also include expenses for other items such as the rental of rooms from the arizona club and the rental of booths for home shows petitioner admitted that he had a personal account with the arizona club and that he visited that establishment for nonbusiness purposes in addition the schedule c for ent already claimed a deduction for the rental of other business property in the amount of dollar_figure petitioners have not shown that the amount of rental expenses claimed as education expenses is not included in the deduction allowed for rents on the schedule c as previously noted petitioners' own disbursement journal shows that only dollar_figure was spent for education except for the dollar_figure petitioners have failed to overcome the presumption that respondent's determination is correct issue addition_to_tax pursuant to sec_6651 respondent determined that petitioners' return was filed day late sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return unless such failure was due to reasonable_cause and not due to willful neglect petitioners neither argued nor offered any evidence to show that the addition_to_tax pursuant to sec_6651 should not be imposed therefore we sustain respondent's determination that the addition_to_tax is applicable decision will be entered under rule
